Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipated or render obvious the claim as a whole.  The best prior arts are Xing et al., US 20040081890, Maeda et al., US 20120196172, and Ohura et al., US 6123799, as cited on the record.  Xing is relied on to disclose a second battery having an adhesive layer with an adhesive agent on the current collector.  However, Xing does not disclose an inorganic material such as metal nitride, a metal carbide and zirconia magnesia.  Maeda is relied on to disclose an insulating inorganic material such as tin oxide, titanium oxide, and zinc oxide.  However, Maeda does not teach the same inorganic material in the substrate material layer and in the specific amount.  Ohura discloses an inorganic material in the claimed amount but does not disclose that it is specifically metal nitride, a metal carbide and zirconia magnesia.  Thus, for the reasons above, Claims 1 and 3-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723